141 Ga. App. 31 (1977)
232 S.E.2d 377
HAWKINS
v.
THE STATE.
53284.
Court of Appeals of Georgia.
Submitted January 7, 1977.
Decided January 13, 1977.
Thomas R. Bryan, Jr., for appellant.
E. Mullins Whisnant, District Attorney, William J. *32 Smith, Assistant District Attorney, for appellee.
WEBB, Judge.
Joseph Hawkins was convicted of possessing more than one ounce of marijuana (Code Ann. §§ 79A-811 (j), 79A-9917), and he now enumerates as error the general grounds of the motion for new trial and the sustaining of an objection to his testimony that he had never smoked a cigarette nor taken a drink of liquor. We affirm.
1. The evidence reveals that Hawkins rented and controlled the room where the marijuana was found, thus authorizing a finding of constructive possession. "In the absence of any circumstances to the contrary, a presumption arises from proof of ownership and control of premises, an automobile, or other property that the owner is in control and possession of contraband found therein." Elrod v. State, 128 Ga. App. 250, 251 (1) (196 SE2d 360) (1973). "The rooms rented to others became the habitation of those to whom they were rented." Huff v. State, 113 Ga. App. 257, 260 (147 SE2d 840) (1966).
2. The complaint that testimony by the defendant that he had never smoked a cigarette or taken a drink of liquor was disallowed is not well-founded. That same testimony had previously been admitted without objection. No reversible error appears in these circumstances. Tripcony v. Pickett, 132 Ga. App. 563 (1) (208 SE2d 574) (1974).
Judgment affirmed. Deen, P. J., and Marshall, J., concur.